DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12 and 17) in the reply filed on 8/17/2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement since the subject matter of claims 1-17 is sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims.  This is not found persuasive because a search in Group I is not required a search in Group II and there would be a serious search and/or examination burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.Claims 1-3, 5-7,  9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 674 401.
Regarding claim 1, EP ‘401 discloses a tubular member for an exhaust gas treatment device, comprising: a tubular main body made of a metal (1); and an insulating layer (2) formed at least on an inner peripheral surface of the tubular main body (1), wherein the insulating layer (2) contains glass (para 0025-0030).
With respect to the peeling test of the instant claimed invention, EP ‘401 does not disclose expressly the claimed peeling test properties; however, it is the Office position that it is reasonable to presume that the peeling test is obvious if not inherent in the disclosure of EP ‘401 being that EP ‘401 discloses that the glass fiber structure or insulating layer with same material composition of the instant claimed invention (para 0025-0029) and the insulating layer has a holding pressure ranging from 0.1-65 bar with an operating temperature range of the exhaust gas treatment device from 50°C -1050°C (para 0012-0019) which encompassed a wider temperature test environment than the instant claimed ranging from150°-900°C, therefore, one of ordinary skill in the art in view of EP ‘401 would have expected the insulating layer of EP’401 would have at least exhibit the claimed peeling test characteristic or at most thru routine optimization.  Note, the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Note, Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office's inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). See MPEP 2112.

Regarding claims 2 and 6, EP ‘401 discloses that the glass contains barium, and wherein the glass has a content of barium of 5 mol% or more (para 0025-0029).
Regarding claim 5, EP ‘401 discloses that the glass has a content of zinc of 3 mol% or more (para 0025-0029).
Regarding claims 3 and 7, EP ‘401 discloses that the glass further contains one of lanthanum, zinc, and a combination thereof (para 0025-0029).
Regarding claim 9, EP ‘401 discloses the glass has a content of zinc of 3 mol% or more (para 0025-0029).
Regarding claim 11, EP ‘401 discloses that the glass is glass containing a crystalline substance, and wherein the glass contains silicon, boron, and magnesium (para 0025-0029).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 674 401 in view of Sako (US 2008/0175764) and Li et al. (US 2016/0068428).
Regarding claims 4 and 8, EP ‘401 essentially discloses the features of the claimed invention except the glass has a content of lanthanum of 2 mol% or more.  
Sako teaches that it is conventional to provide catalyst support mounting system can include glass fiber such as zirconia, lanthanum oxide and etc. to facilitate in supporting the honeycomb structure. 
Likewise, Li et al. teaches that is it conventional to provide the insulation material of glass fibers containing lanthanum oxide at least 3 weight percent (para 0070 and 0190-0200). 
Thus, it would have been obvious in view of Sako and Li et al. to one having ordinary skill in the art to modify the device of EP ‘401 with the glass fiber of Lanthanum as taught by Sako and/or Li et al. in order to facilitate in supporting the honeycomb structure.  

3.Claims 10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 674 401 in view of JP 2012-154316, (machine translation). 
Regarding claim 10, EP ‘401 essentially discloses the features of the claimed invention except the insulating layer has a thickness of from 30 μm to 800 µm.
JP ‘316 teaches that it is conventional to provide an insulating layer with thickness ranging from 50µm-400µm in order to facilitate in supporting the honeycomb structure. 
Thus, it would have been obvious in view of JP ‘316 to one having ordinary skill in the art to modify the device of EP ‘401 with the insulating layer configuration as taught by JP ‘316 in order to gain the above benefit.
	Regarding claims 12 and 17, EP ‘401 essentially discloses the features of the claimed invention except an electric heating catalyst support capable of heating an exhaust gas; and the tubular member for an exhaust gas treatment device of claim 1 configured to accommodate the electric heating catalyst. 
JP ‘316 teaches that it is conventional to provide an electric current to the catalytic honeycomb structure to facilitate the treatment of the exhaust gas (para 0085-0086).
Thus, it would have been obvious in view of JP ‘316 to one having ordinary skill in the art to modify the device of EP ‘401 with electric heating catalyst as taught by JP ‘316 in order to gain the above benefit.
 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774